Citation Nr: 0616694	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
other than scar and other postoperative residuals of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis.

3.  Entitlement to an initial compensable evaluation for 
scar, residual of a right sternocleidomastoid muscle release 
with scoliosis and torticollis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the 
Regional Office (RO) that granted service connection for 
postoperative residuals of a right sternocleidomastoid muscle 
release with scoliosis and torticollis, and assigned a 
noncompensable evaluation, effective June 1998.  The veteran 
disagreed with the assigned rating.  This case was previously 
before the Board in April 2001 and again in December 2004, 
and was remanded for additional development of the record and 
to ensure due process.  The case is again before the Board 
for appellate consideration.

In a rating decision dated in November 2003, the RO granted 
service connection for scar, residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and assigned a noncompensable evaluation for it, 
effective April 2001.  The Board notes that the issue of 
entitlement to an initial compensable rating for the scar was 
addressed in the supplemental statement of the case issued in 
November 2005.

The issues of entitlement to an initial compensable 
evaluation for postoperative residuals of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis, and scar, residual of a right 
sternocleidomastoid muscle release with scoliosis and 
torticollis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's neck scoliosis and torticollis were 
permanently aggravated by service so as to require right 
sternocleidomastoid muscle release surgery during service.

2.  The competent medical evidence establishes that the 
permanent aggravation of cervical torticollis and scoliosis, 
status post right sternocleidomastoid muscle release, in 
service resulted in the development following service of 
arthritis and degenerative disc disease in the cervical 
spine.


CONCLUSION OF LAW

Arthritis and degenerative disc disease of the cervical spine 
were incurred in active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this regard, the Board notes that this notice 
was furnished to the veteran in April 2006.  

The Board acknowledges that an adequate VCAA notice letter 
was not sent to the veteran.  In light of the decision in 
this case to grant service connection, and as the veteran 
will be provided the applicable law as to assignment of a 
disability rating and an effective date, if he expresses 
disagreement with such assignment by the RO rating action 
which effectuates this decision, no prejudice to the veteran 
will result from the Board's adjudication of this matter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, post-service private and 
VA records, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

The service medical records disclose that approximately 2 
years after entrance to service, the veteran required surgery 
in September 1977 in which a portion of the right 
sternocleidomastoid muscle was excised for torticollis and 
scoliosis secondary to the torticollis (muscle contracture).  
There were no clinical or X-ray study findings of any other 
abnormality of the neck in service.  

Magnetic resonance imaging of the cervical spine during a VA 
examination in February 2003 revealed mild, multilevel 
degenerative changes and small/minimal disc bulges.  The 
pertinent assessments were cervical sprain/strain and mild 
cervical degenerative joint disease.  

The veteran was most recently examined by the VA in September 
2005.  The pertinent diagnosis was osteoarthritis of the 
cervical spine.  The examiner commented that the veteran's 
"torticollis surgery most likely was related to early 
arthritic changes and disc degeneration in the [cervical] 
spine area."  The Board believes that the most plausible 
interpretation of this comment is that the veteran's status 
postoperative torticollis and scoliosis, permanently 
aggravated in service so as to require in-service surgery, 
resulted in the development following service of arthritis 
and degenerative disc disease.  Since there is no competent 
medical evidence to the contrary, the Board concludes that 
the preponderance of the evidence supports the claim for 
service connection for arthritis and degenerative disc 
disease of the cervical spine.


ORDER

Service connection for arthritis and degenerative disc 
disease of the cervical spine is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

In view of the determination herein to grant service 
connection for arthritis and degenerative disc disease of the 
cervical spine, the Board is of the opinion that additional 
development is warranted.  The RO should have the opportunity 
to assign a rating for this disability, and to consider such 
rating assignment in conjunction with the symptomatology 
considered in the current rating for the service-connected 
postoperative residuals of the right sternocleidomastoid 
muscle release with scoliosis and torticollis.  Although a VA 
examination was conducted in September 2005, the Board 
believes that it would be appropriate to schedule additional 
examination to evaluate all service-connected disabilities 
associated with the neck.  

The Board notes that the veteran's service-connected scar has 
been rated pursuant to Diagnostic Code 7800.  That regulation 
was amended, effective August 2002.  Thus, since the 
effective date of the grant of service connection for the 
scar was April 2001, both the new and old regulations must be 
considered.  In the November 2005 supplemental statement of 
the case, the RO attempted to set out the provisions of 
Diagnostic Code 7800, but did not do so properly.  
Accordingly, this matter must be remanded to ensure due 
process.  

Accordingly, the case is REMANDED for the following action:

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the disabilities 
of his neck since 1994.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA scar, muscle, orthopedic and 
neurologic examinations to determine the 
nature and extent of his service-
connected neck disabilities.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

3.  The RO should readjudicate the claim 
involving an initial compensable 
evaluation for scar, residual of a right 
sternocleidomastoid muscle release with 
scoliosis and torticollis, pursuant to 
both the old and the revised criteria for 
rating scars contained in 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (as in 
effect prior to, and from August 30, 
2002).

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided the appropriate period of time 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


